                                                                                          FILED 
                                                                                          CLERK 
                                                                                              
                                                                               10/30/2018 4:06 pm
                                                                                              
UNITED STATES DISTRICT COURT                                                      U.S. DISTRICT COURT 
EASTERN DISTRICT OF NEW YORK                                                 EASTERN DISTRICT OF NEW YORK 
---------------------------------------------------------------X                  LONG ISLAND OFFICE 
PATRICK E. UZOEFUNE,                                                       For Online Publication Only

                                   Plaintiff,
                                                                           ORDER
                 -against-                                                 18-CV-03441 (JMA)(SIL)

AMERICAN AUTO SHIELD, LLC, CARSHIELD
(SCOTT BERNARDO), Authorized Agent,

                                    Defendants.
---------------------------------------------------------------X
AZRACK, United States District Judge:

        On June 12, 2018, pro se plaintiff Patrick E. Uzoefune (“plaintiff”) commenced this action

against American Auto Shield, LLC (“American Auto”), Carshield, and Scott Bernardo

(“Bernardo” and collectively, “defendants”) alleging state law breach of contract claims together

with an application to proceed in forma pauperis. For the reasons that follow, the application to

proceed in forma pauperis is granted. However, the Court sua sponte dismisses the complaint

without prejudice pursuant to Federal Rule of Civil Procedure 12(h)(3).

                                           I.    BACKGROUND

        All material allegations in the complaint are assumed to be true for the purpose of this

Order, see, e.g., Rogers v. City of Troy, New York, 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing

a pro se complaint for sua sponte dismissal, a court is required to accept the material allegations

in the complaint as true).

        Although plaintiff submitted his complaint on the Court’s civil rights complaint form for

claims brought pursuant to 42 U.S.C. § 1983, plaintiff alleges a breach of contract claim in

connection with a vehicle service contract.              Plaintiff alleges that he is a resident of West

Hempstead, New York (Compl. ¶ I.A.) and provides a Lakewood, Colorado address for American

                                                        1
Auto, and a St. Peters, Missouri address for CarShield and Bernardo. (Id. ¶ I.B.) For relief,

plaintiff seeks to recover a damages award in the total sum of $15,500.00. (Id. ¶ V.)

                                       II.    DISCUSSION

A.     Standard of Review

       Pro se submissions are afforded wide interpretational latitude and should be held “to less

stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519,

520 (1972) (per curiam); see also Boddie v. Schnieder, 105 F.3d 857, 860 (2d Cir. 1997).           In

addition, the court is required to read the plaintiff’s pro se complaint liberally and interpret it as

raising the strongest arguments it suggests. United States v. Akinrosotu, 637 F.3d 165, 167 (2d

Cir. 2011) (per curiam) (citation omitted); Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).

       The Supreme Court has held that pro se complaints need not even plead specific facts;

rather the complainant “need only give the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation

marks and citations omitted); cf. Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do

justice.”). However, a pro se plaintiff must still plead “enough facts to state a claim to relief that

is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citations omitted). The plausibility standard requires “more than a

sheer possibility that a defendant has acted unlawfully.” Id. at 678. While “‘detailed factual

allegations’” are not required, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. at 678 (quoting Twombly, 550

U.S. at 555).

                                                  2
B.      Subject Matter Jurisdiction

        Notwithstanding the liberal pleading standard afforded pro se litigants, federal courts are

courts of limited jurisdiction and may not preside over cases if subject matter jurisdiction is

lacking. Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d 697, 700-01 (2d Cir. 2000).

Unlike lack of personal jurisdiction, lack of subject matter jurisdiction cannot be waived and may

be raised at any time by a party or by the Court sua sponte. Id. “If subject matter jurisdiction is

lacking, the action must be dismissed.” Id. at 700-01; see also Fed. R. Civ. P. 12(h)(3). The

party asserting jurisdiction bears the burden of proof. DiTolla v. Doral Dental IPA of N.Y., 469

F.3d 271, 275 (2d Cir. 2006).

        Section 1331 provides that “district courts shall have original jurisdiction of all civil actions

arising under the Constitution, laws or treaties of the United States.” 28 U.S.C. § 1331. “A case

aris[es] under federal law within the meaning of § 1331 . . . if a well-pleaded complaint establishes

either that federal law creates the cause of action or that the plaintiff’s right to relief necessarily

depends on resolution of a substantial question of federal law.” Empire Healthchoice Assurance,

Inc. v. McVeigh, 547 U.S. 677, 689-90 (2006) (internal quotation marks and citations omitted).

A plaintiff properly invokes § 1331 jurisdiction when he or she pleads a colorable claim “arising

under” the Constitution or laws of the United States. Arbaugh v. Y & H Corp., 546 U.S. 500, 513

(2006). A claim alleging federal question jurisdiction “may be dismissed for want of subject-

matter jurisdiction if it is not colorable, i.e., if it is ‘immaterial and made solely for the purpose of

obtaining jurisdiction’ or is ‘wholly insubstantial and frivolous.’” Id. at 513 n. 10. Here,

although plaintiff has submitted his complaint on the Court’s Section 1983 complaint form, given


                                                   3
that the defendants are not state actors and that plaintiff’s claim is for breach of contract, federal

question subject matter jurisdiction is not properly invoked.               28 U.S.C. § 1331. Even affording

the pro se complaint a liberal construction, the Court cannot discern a colorable federal claim.

Accordingly, plaintiff’s complaint does not properly invoke subject matter jurisdiction pursuant to

Section 1331. Rather, because plaintiff alleges only a state law breach of contract claim against

the defendants, the Court next considers whether Section 1332, which provides that federal court

subject matter jurisdiction may be established where there is a diversity of citizenship between the

parties and the amount in controversy exceeds the sum of $75,000, applies. 28 U.S.C. § 1332.

         To establish diversity jurisdiction, there must be complete diversity of citizenship between

the plaintiff and the defendants. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553

(2005). This means that plaintiff cannot be a citizen of the same state as any of the defendants.

St. Paul Fire and Marine Ins. Co. v. Universal Builders Supply, 409 F.3d 73, 80 (2d Cir. 2005)

(“Diversity is not complete if any plaintiff is a citizen of the same state as any defendant.”). Here,

plaintiff is an individual who is alleged to reside in West Hempstead, New York, and is thus a

citizen of New York for diversity purposes. 28 U.S.C. § 1332(a)(1). Plaintiff alleges that none

of the defendants are all domiciled in New York and therefore diversity of citizenship appears to

be satisfied. 1 However, to properly invoke diversity subject matter jurisdiction under Section

1332, the amount in controversy must exceed $75,000. 28 U.S.C. § 1332. Here, plaintiff seeks

to recover only $15,500, well below the $75,000 minimum required.                             (See Compl. ¶ V.)

Although courts hold pro se complaints “to less stringent standards than formal pleadings drafted


1
  Although the complaint does not actually use the term “domicile,” given plaintiff’s pro se status, the Court
liberally concludes that diversity of citizenship is satisfied at this early stage in the proceedings.


                                                          4
by lawyers,” Hughes v. Rowe, 449 U.S. 5, 9 (1980), pro se litigants must establish subject matter

jurisdiction. See, e.g., Rene v. Citibank N.A., 32 F. Supp. 2d 539, 541-42 (E.D.N.Y. 1999)

(dismissing pro se complaint for lack of subject matter jurisdiction). Given that this Court lacks

subject matter jurisdiction under either Section 1331 or Section 1332, the complaint is dismissed

without prejudice pursuant to Fed. R. Civ. P. 12(h)(3).

C.       Leave to Amend

         A pro se plaintiff should ordinarily be given the opportunity “to amend at least once when

a liberal reading of the complaint gives any indication that a valid claim might be stated.” Shomo

v. City of New York, 579 F.3d 176 (2d Cir. 2009) (quoting Gomez v. USAA Fed. Sav. Bank, 171

F.3d 794, 795-96 (2d Cir. 1999) (internal quotation marks omitted)). Yet while “pro se plaintiffs

are generally given leave to amend a deficient complaint, a district court may deny leave to amend

when amendment would be futile.” Id. (citations omitted).

         Here, the Court has carefully considered whether plaintiff should be granted leave to amend

his complaint. Because there is a lack of subject matter jurisdiction, which could not be cured if

afforded an opportunity to amend his complaint, leave to amend the complaint is denied. Plaintiff

may, however, pursue any valid claims he may have against the defendants under state law in state

court.

                                      III.    CONCLUSION

         For the forgoing reasons, the complaint is sua sponte dismissed without prejudice for lack

of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(h)(3). The Clerk of

the Court is directed to close this case and to mail a copy of this Order to the plaintiff at his last

known address.



                                                  5
         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that, should plaintiff seek leave to

appeal in forma pauperis, such status for the purpose of an appeal from this order would not be

taken in good faith and therefore in forma pauperis status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




SO ORDERED.                                                      /s/ (JMA)
                                                              Joan M. Azrack
Dated:     October 30, 2018                                   United States District Judge
           Central Islip, New York




                                                  6
